PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/539,334
Filing Date: 23 Jun 2017
Appellant(s): AOKI, Tetsuya



__________________
Jihwang Yeo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 26, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 13-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The instant claims are drawn to a state detection method and state detection device for a fuel cell, which generally fall within the statutory categories of invention (i.e. process or machine). However the instant claims further comprise limitations related to measuring/acquiring, estimating, comparing, and solving, which are judicial exceptions relating to mental processes.
The instant claims recite a fuel cell at a high level of generality. The circuitry is an additional element configured to carry out the measuring/acquiring, estimating, comparing, and solving steps. However the steps are recited so generically that it represents no more than mere instructions to apply to the judicial exceptions of circuitry, and therefore is no more than generally linking the use of the judicial exceptions to the technological environment circuitry.

The Supreme Court has held, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well- understood or conventional. Parker v, Hook, 437 U.S, 584, 588-89, 198 USPG 193, 198 (1978) Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to the abstract idea in Parker v. Flock, In the instant claims, the limitations "acquiring a high frequency impedance based on a frequency selected from a high frequency and low frequency band and a low frequency impedance based on a frequency selected from a low frequency band” and estimating each of the state quantity of the anode electrode and the state quantity of the cathode electrode... by-combining the acquired high frequency impedance and low frequency impedance and solving a plurality of equations obtained from an equivalent circuit of the fuel cell" is not a practical integration of the gathered data, US 2014/0295302 (fshikawa) (discussed in prior Office Action dated October 18, 2018 and April 20, 2018) teaches that acquiring frequency impedance and estimating a state quantity of the anode and cathode together are well known in the art. 

(2) Response to Argument
On pages 12-21 of the Appeal Brief Appellants argue that the Office Action fails to identify specific claim limitations that the Examiner believes to be abstract and identify additional elements other than the claim limitations that allegedly recite the abstract idea (page 12). Appellant further argues the Office Action fails to show that independent claims contain limitations that can be practically performed in the human mind and that the independent claims contain limitations that recite a mathematical concept (page 13).  Appellants further argue that claim 24 cannot be performed by the human mind (page 28).


In response to Appellants argument that that the Office Action fails to identify specific claim limitations that the Examiner believes to be abstract and identify additional elements other than the claim limitations that allegedly recite the abstract idea, that the Office Action fails to show that independent claims contain limitations that can be practically performed in the human mind and that the independent claims contain limitations that recite a mathematical concept, and that claim 24 cannot be performed by the human mind, the Examiner notes that:
Claim 13 recites mathematical steps “a step of acquiring a high frequency impedance” (line 3) and a step of estimating each of the state quantity… comprises [comprising] a calculation of the reaction resistance and the electrical double layer capacitance” (lines 13-16).  As stated in the rejection, the instant claims comprise limitations related to measuring/acquiring, estimating, comparing, and solving, which are judicial exceptions relating to mental processes.  Instant Specification paragraphs 78-82 describe said mathematical steps.  
Claim 13 also recites mental steps “a step of setting an equivalent circuit of the fuel cell” (line 9) and “a step of setting an impedance equation of the equivalent circuit” (line 12).  One of ordinary skill in the art would recognize these steps can be done mentally or with pen and paper, and there is limited guidance provided by the Instant Specification regarding how these steps are accomplished.
Claim 24 recites “an alternating-current power supply unit… configured to output an alternating current” (lines 5-6), and “an alternating current adjustment unit configured to adjust the alternating current” (lines 7-8) and “an impedance calculation unit configured to calculate an impedance measurement” (lines 16-17).  While Appellants argue that “the limitation of ‘[outputting] an alternating current to the laminated battery… [adjusting] the alternating current… [calculating] an impedance measurement value of the fuel cell on the basis of the adjusted alternating current…’… cannot be performed in the human mind” (page 28), the Examiner did not state that claim 24 steps of outputting, adjusting, and calculating, have to be mental steps.  One of ordinary skill in the art would understand that it is well known in the art as routine and conventional to output and adjust Alternating Current.  Furthermore, it is well known and conventional in the art to identify a problem and adjust Alternating Current based on that.  CPC has a section relating to said concepts: H01M8/04, H01M8/04574, and H01M8/04313.


On page 13 and 21-25 of the Appeal Brief Appellants argue that the Office action fails to show that additional elements do not integrate alleged abstract idea into a practical application.


Claim 13 also recites “a step of executing an operation control of the fuel cell based on the estimated state quantity of the anode electrode and the estimated state quantity of the cathode electrode” (lines 21-22) which does not integrate an abstract idea into a particular practical application (MPEP 2106.05(b)(1), MPEP 2106.05(a), MPEP 2106.04(x)(2), and MPEP 2106.04(d)).  While the limitation does require control of the fuel cell, it fails to recite specifics of how/when the fuel cell is being controlled.   

On page 13 and 26-28 of the Appeal Brief Appellants argue that the Office Action fails to consider that the eligibility of independent claims is self-evident because the claims clearly improve a technology.

In response to Appellants argument that the Office Action fails to consider that the eligibility of independent claims is self-evident because the claims clearly improve a technology, the Examiner notes that:
It is unclear what technology Appellant is arguing is being improved.  Instant Specification paragraph 118 discusses “state quantities can be made more proper”, but it is unclear what improvement is made or how said alleged improvement is acquired.  Further it is unclear specifically what “made more proper” means.  No data is provided.  

On pages 19-20 of the Appeal Brief Appellants argue that Example 38 of the January 2019 Examples illustrates a claim that does not recite mathematical concepts and is similar to Instant claim 13. 


On pages 24-25 of the Appeal Brief Appellants argue that Example 41 of the January 2019 Examples illustrates a claim that  integrates the exception to a practical implementation and is similar to Instant claim 13, and further argue that that Example 41 of the January 2019 Examples can use alleged mathematical calculations in a specific manner that sufficiently limits the side of the alleged mathematical concepts to the practical application of a fuel cell system that executes an operation control of a fuel cell based on an estimated state quantity of an anode electrode and an estimated state quantity of a cathode electrode” and reference paragraph 118 of the Original Specification.

The Examiner respectfully disagrees with the Appellants argument concerning Example 41 can use alleged mathematical calculations in a specific manner that sufficiently limits the side of the alleged mathematical concepts to the practical application of a fuel cell system that executes an operation control of a fuel cell based on an estimated state quantity of an anode electrode and an estimated state quantity of a cathode electrode” and that Example 41 integrates an exception to a practical implementation and is similar to Instant clam 13 because the amended step of “executing an operation control of the fuel cell’ in claim 13 is recited at a high degree of generality. There are many things that can be controlled in a fuel cell and therefore this is not a particular practical application.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Conferees:
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724         
                                                                                                                                                                                               /CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.